Title: To John Adams from Thomas Pinckney, 6 August 1796
From: Pinckney, Thomas
To: Adams, John



Sir:
London 6th August 1796

I have the honor of forwarding herewith two parcels addressed to the American Academy of Arts and Sciences at Cambridge & a letter addressed to yourself as President of that Society, which were committed to my charge by Count Rumford.
A duplicate of the letter and one other parcel are sent by a different conveyance.With my best wishes for the prosperity of that valuable institution & for your own health & happiness, I remain Sir, your most respectful / & obedient Servant
Thomas Pinckney